     Case 7:19-cv-00411 Document 5-1 Filed on 12/18/19 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY
ASSOCIATION DBA NATIONAL BUTTERFLY
CENTER, et. al.,
                        Plaintiff,
      V.                                          CaseNo.:7:19-cv-00411

NEUHAUS & SONS, LLC, etal.,
                        Defendants.


                                EXHIBIT 1 TO


                   MOTION TO APPEAR TELEPHONICALLY




                                      4
      Case 7:19-cv-00411 Document 5-1 Filed on 12/18/19 in TXSD Page 2 of 2
      Case 7:19-cv-00403 Document 19 Filed on 12/16/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                  ENTERED
                         UNITED STATES DISTRICT COURT December 16,2019
                           SOUTHERN DISTRICT OF TEXAS David J Bradley' clerk
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
vs.                                            § CIVIL ACTION NO. 7:19-CV-403
                                               §
FISHER INDUSTRIES, et al,                      §
                                               §
        Defendants.                            §
           ORDER SETTING HEARING ON PRELIMINARY INJUNCTION


      IT IS HEREBY ORDERED that this matter is set for hearing on Plaintiff United States of
America's application for preliminary injunction against Fisher Industries, Fisher Sand and
Gravel, Co., and Neuhaus & Sons, LLC, for December 19, 2019, at 1:30 p.m. before the
Honorable Randy Crane, United States District Court, in the 9th Floor Courtroom, Bentsen
Tower, 1701 West Business Highway 83, in McAllen, Texas.
      The Clerk shall send a copy of this Order to all counsel of record.

      SO ORDERED this 16th day of December, 2019, at McAllen, Texas.



                                               Randy Crane
                                               United States District Judge




1/1
